Citation Nr: 1500345	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from December 1967 to December 1971.  He served in Vietnam and received the Combat Action Ribbon, among other decorations.

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York; which denied entitlement to an increased (compensable) rating for bilateral hearing loss.  In November 2012, the Board remanded the appeal to the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

The appellant has Level I hearing in the right ear and Level I hearing in the left ear.  On a more recent examination, the appellant has once again been found to have Level I hearing in both ears. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his increased evaluation claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in August 2010 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant has been afforded VA examinations over the course of this appeal, the most recent occurring in January 2013.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The most recent examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examinations did include opinions as to the severity of the hearing loss, indicated that the Veteran was asked to report functional impairment; and that he responded by reporting difficulty hearing in groups.  It thereby indicated its functional effects.  The private examiner provided more detail as to functional effects. 

There has been substantial compliance with the Board's remand directives.  See  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In accordance with the remand instructions, the AMC sent the Veteran a December 2012 letter asking him to identify all relevant treatment since January 2008.  Although the Veteran did not respond, the AMC requested VA treatment records.  Also in accordance with remand instructions, the AMC arranged for the Veteran to undergo a VA examination in January 2013, and subsequently issued a supplemental statement of the case.  

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  There is no additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating his claim.  

II.  Laws and Regulations

Disability ratings are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2014) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2014) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2014) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder; where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate. 

An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

III.  Facts and Discussion

The appellant has been service-connected for bilateral hearing loss, evaluated as noncompensable, since 1981.  .  

In conjunction with his claim for benefits, the appellant underwent a VA audiological examination in January 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
70
50
LEFT
40
50
70
85
61

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear.  

Another audiological examination was accomplished in January 2013.  On the authorized audiological evaluation, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
75
53.75
LEFT
30
40
75
80
56.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The average pure tone threshold, in decibels, were 53.75 decibels for the right ear and 56.25 for the left.  While bilateral hearing loss was diagnosed in both instances, neither examiner indicated that the appellant's disability had "significant effects" on occupational or other daily activities due to hearing difficulty.

To evaluate the degree of disability from defective hearing, the VA Schedule for Rating Disabilities (Rating Schedule) establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; Table VI (2014); 38 C.F.R. § 4.85(b) and (e) (2014).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2014).  Table VII was amended in that hearing loss is now rated under a single code, that of Diagnostic Code 6100, regardless of the percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating Schedule, the appellant's hearing loss results are as follows:

Date
Right Ear - Roman Numeral Designation
Left Ear - Roman Numeral Designation
January 2008
II
III
January 2013
I
I

When the formula in Table VII for determining the disability evaluation is applied to these numeric designations, the results are as follows:

				January 2008		0 percent
				January 2013		0 percent

38 C.F.R. § 4.85, Table VII (2014).

The regulations also provide for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 (2014) because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, that of 38 C.F.R. § 4.86(a) (2014), indicates that if pure tone thresholds in any four of the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  Id.  Because the appellant only has two frequencies for each ear measured at 55 decibels or greater, this provision does not apply.

The provisions of 38 C.F.R. § 4.86(b) (2014), provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  This provision does not apply because the appellant has not been measured to have hearing loss of 70 decibels or more at 2000 Hertz.  The amended regulations changed the title of Table VIa from "Average Puretone Decibel Loss" to "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Veteran and his representative have not presented any specific argument as to why his hearing loss should be assigned a compensable rating.  The Board is bound in its decisions by applicable provisions of law and regulations.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.5 (2014).  In addition, the Court has explained that the assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, the mandated mechanical application of the Rating Schedule to the numeric designations assigned based on the reported audiometric evaluation does not warrant an evaluation more than previously assigned by the RO.  Accordingly, the Board concludes that a compensable evaluation is not supported by the record and increased evaluations are not warranted at any time during the pendency of the appeal.  See Fenderson, supra.

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the appellant's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the appellant's difficulties due to his hearing loss, the Board is constrained to abide by VA regulations.  In light of the above, the Board finds that the evidence is against his claim.

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the appellant's service-connected bilateral hearing loss is inadequate.  The Veteran has reported difficulty hearing in groups, but as discussed above, the rating schedule is intended to compensate for impaired speech discrimination.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted.

Although a January 2008 VA examination for a condition not currently at issue showed the Veteran was not working; this was reportedly due to disability from a non-service connected back disability.  In January 2012, the RO denied entitlement to a total rating for compensation based unemployability (TDIU).  The Veteran has not disagreed with that determination.  Absent evidence that the service connected disabilities cause unemployability, further consideration of this issue is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable evaluation is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


